IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 10, 2009
                                      No. 08-50254
                                    consolidated with                  Charles R. Fulbruge III
                                      No. 08-50325                             Clerk
                                   Summary Calendar


UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ROBERT SWANSON

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                           USDC No. 5:05-CR-734-ALL


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Robert Swanson (Swanson) in appeal
No. 08-50254 has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Swanson has filed a response.
Our independent review of the record, counsel’s brief, and Swanson’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for



       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
                                No. 08-50254
                              c/w No. 08-50325

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and appeal No. 08-50254 IS DISMISSED. See 5th Cir. R. 42.2. The
denial of relief in appeal No. 08-50325 IS AFFIRMED.




                                      2